Citation Nr: 0420436	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-03 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
with history of herniated nucleus pulposus.

2. Entitlement to service connection for osteoarthritis of 
the wrists, knees, hips, elbows, and shoulders.

3. Entitlement to service connection for teeth extractions.

4. Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to 
September 2000 with nearly two years and 10 months of prior 
active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that, in pertinent 
part, established service connection for degenerative disc 
disease of the lumbar spine with history of herniated nucleus 
pulposus and assigned a 10 percent disability rating; and 
denied service connection for osteoarthritis of the wrists, 
knees, hips, elbows, and shoulders, teeth extractions, and 
memory loss.  In July 2003, the Board remanded the case after 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (2002) 
in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The veteran has been represented 
by the American Legion throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
degenerative disc disease of the lumbar spine with history of 
herniated nucleus pulposus.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability rating of the veteran's degenerative disc disease 
of the lumbar spine with history of herniated nucleus 
pulposus.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The veteran's record reflects that he is a Persian Gulf War 
veteran.  He reports that he suffers from joint pain and 
memory loss, which according to 38 C.F.R. § 3.317 and M21-1, 
Part III, 5.17 may be a manifestation of an undiagnosed 
illness caused during the Persian Gulf War (see VA 
examinations dated in December 2000).  The veteran, however, 
has not been provided with a notification letter informing 
the veteran of the regulations pertaining to his Persian Gulf 
War related claims.  Furthermore, the RO has not provided the 
veteran with a notification letter informing him of the 
regulations pertaining to service connection for compensable 
or noncompensable teeth extractions.  The Federal Circuit has 
invalidated the regulations which empowered the Board to 
issue written notifications to veterans.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

In an October 2000 written statement, the veteran indicated 
that he received treatment from J. Ballard, M.D., and the 
University of Alabama Hospital for his oral cavity problems.  
In the December 2000 VA mental disorder examination, the 
examiner noted that the Wechsler Memory Scale would help to 
objectify the patient's complaint of memory loss.  Clinical 
documentation of the cited treatment is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In December 2000, the veteran was afforded VA compensation 
examination for his degenerative disc disease of the lumbar 
spine with history of herniated nucleus pulposus.  The 
examination, however, does not comport with criteria 
delineated in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
or 68 Fed. Reg. 51454, 69 Fed. Reg. 32449 (to be codified as 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243).  In 
addition, the Board notes that the veteran was diagnosed with 
osteoarthritis of his joints (see September 1994 Persian Gulf 
War evaluation).  In the December 2000 VA examination, 
however, the veteran was diagnosed with arthralgia (i.e., 
joint pain), but not osteoarthritis.  Under these 
circumstances, the Board finds that additional VA 
compensation examinations are required to resolve the issues 
raised by the instant appeal.  VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran's service medical records reflect that he might 
have developed osteoradionecrosis as a result of his in-
service squamous cell carcinoma operation (see service 
medical record dated in September 1999 in Volume III and his 
dental treatment records).  In October 2000, the veteran 
submitted a claim for service connection for residuals of the 
in-service squamous cell carcinoma operation (see also 
veteran's statement dated in April 2002).  The veteran 
associates his teeth extractions with the in-service 
operation (see the veteran's notice of disagreement and 
substantive appeal).  Under this circumstance, the Board 
finds that the issue of service connection for teeth 
extractions reasonably raises a claim for service connection 
for oral cavity diseases as a result of the in-service 
operation.  The Court has held that the Board must review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal.  Myers v. Derwinski, 1 
Vet. App. 127, 129-30 (1991); see also Owens v. Brown, 7 Vet. 
App. 429 (a claim for service connection for 
temporomandibular joint syndrome was found to reasonably 
raise an issue of service connection for tooth extraction).  

Therefore, the issue of service connection for residuals of 
his in-service squamous cell carcinoma operation, which 
includes his oral cavity diseases, if any, is inextricably 
intertwined with the certified issue of service connection 
for teeth extractions.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
is an outstanding matter that must be addressed by the RO in 
the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be requested to provide any 
evidence in his possession that pertains 
to the claim.  In particular, the RO 
should ensure that the notification 
requirements are fully met by issuing a 
written VCAA notice to the veteran and 
his accredited representative which 
discusses the information delineated in 
38 C.F.R. § 3.317, 3.381, and 17.161.

2. The RO should request that the 
veteran provide information as to all 
treatment of his degenerative disc 
disease of the lumbar spine with history 
of herniated nucleus pulposus, 
osteoarthritis of the wrists, knees, 
hips, elbows, and shoulders, oral cavity 
disorders, and memory loss, including 
the names and addresses of all health 
care providers, clinics, and hospitals, 
and the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, including Dr. 
Ballard and the University of Alabama 
Hospital, and request that they forward 
copies of all available clinical 
documentation, not already of record, 
pertaining to treatment of the veteran 
for incorporation into the record.  

3. The RO should obtain the Wechsler 
Memory Scale conducted in connection 
with the December 12, 2000 VA 
examination.  

4. The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to 
accurately determine the current nature 
and severity of his degenerative disc 
disease of the lumbar spine with 
history of herniated nucleus pulposus, 
osteoarthritis of the wrists, knees, 
hips, elbows, and shoulders, and memory 
loss.  All indicated tests and studies 
should be accomplished (including the 
Wechsler Memory Scale if not 
accomplished in December2000), and the 
findings then reported in detail.  Send 
the claims folder to the examiner for 
review.  The examination report should 
specifically state that such a review 
was conducted.  

a) During the pendency of this appeal 
with respect to the veteran's 
degenerative disc disease of the lumbar 
spine with history of herniated nucleus 
pulposus, VA issued new regulations for 
evaluating spinal and other back 
disorders, effective as of September 
26, 2003.  Therefore, the VA 
examination should be conducted in a 
manner that involves a review of the 
rating schedule criteria and 
regulations for the spine, both prior 
to and as of September 23, 2003, which 
is the effective date of the revised 
criteria for evaluating spinal and 
other back disorders.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

Specifically, the examining physician 
should provide the forward flexion and 
the combined range of motion of the 
thoracolumbar and the cervical spine.  
The examiner should also report the 
number of incapacitating episodes, 
i.e., bed rest prescribed by a 
physician, in the past 12 months.  The 
examiner should also advance an opinion 
as to whether the veteran's 
degenerative disc disease of the lumbar 
spine with history of herniated nucleus 
pulposus is mild or moderate.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected degenerative 
disc disease of the lumbar spine with 
history of herniated nucleus pulposus and 
any associated pain with a full 
description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the spine 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's degenerative 
disc disease of the lumbar spine with 
history of herniated nucleus pulposus 
upon his vocational pursuits.  

b) With respect to osteoarthritis of the 
wrists, knees, hips, elbows, and 
shoulders and memory loss, the veteran 
should be provided medical examinations 
that address the Gulf War Syndrome 
criteria.  

If a diagnosis of osteoarthritis of the 
wrists, knees, hips, elbows, and shoulders or 
the intervening factor for the veteran's 
memory loss, if any, can be obtained, the 
examiner should advance an opinion as to the 
etiology of any identified osteoarthritis of 
the wrists, knees, hips, elbows, and shoulders 
and memory loss, and whether it is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the identified osteoarthritis of 
the wrists, knees, hips, elbows, and shoulders 
or memory loss:

?	was initially manifested during active 
service;
?	otherwise originated during active service; 
?	is etiologically related to the in-service 
diagnosis of osteoarthritis 
?	 is etiologically related to or increased 
in severity beyond its natural progression 
as a result of his service-connected 
degenerative disc disease of the lumbar 
spine with history of herniated nucleus 
pulposus; or
?	is in any other way causally related to his 
periods of active service?

The examiner should include a complete 
rationale for all opinions and 
conclusions expressed.

5. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

6. The RO should adjudicate the veteran's 
entitlement to service connection for 
residuals of the in-service squamous cell 
carcinoma operation.  The veteran should 
be informed in writing of the resulting 
decision and his associated appellate 
rights. The issue is not on appeal unless 
the veteran submits a notice of 
disagreement and a substantive appeal as 
to this issue.  

7. The RO should then readjudicate the 
issues of an initial disability rating 
for the veteran's degenerative disc 
disease of the lumbar spine with history 
of herniated nucleus pulposus, and 
service connection for osteoarthritis of 
the wrists, knees, hips, elbows, and 
shoulders, teeth extraction, and memory 
loss.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his attorney 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


